Case 2:18-cv-00333 Document 127 Filed on 06/07/21 in TXSD Page 1 of 3

United States Courts
Southern District of Texas
FILED

IN THE UNITED STATES DISTRICT COURT 7 0001
FOR THE SOUTHERN DISTRICT OF TEXAS JUN 07 202

CORPUS CHRISTI DIVISION
Nathan-Oeksner-Clerk of Court

 

FRED HOFFMAN, IIT,
Plaintiff,

Vv. CIVIL ACTION NO. 2:18-CV-333

JEFFERY RICHARDSON, et al.,
Defendants.

SNUNTNUNAUNT/

 

PLAINTIFF'S SUPPLEMENTAL APPENDIX TO ALL EXHIBITS FOR AMENDED
MOTION FOR TRO & PRELIMINARY INJUNCTION FOR PLAINTIFF TO BE
RETURNED TO THE MCCONNELL UNIT

 

LIST OF DOCUMENTS :

EXHIBIT A - Plaintiff's TDCJ Grievance History until 10/2020 - 07 pages
EXHIBIT B - Plaintiff's TDCJ Disciplinary history until 9/2020 ~ 09 pages
EXHIBIT G - Plaintiff's resume from 1996 until 2006 - 05 pages
EXHIBIT D - Plaintiff's brief BIO & Summary used on websites - 02 pages
EXHIBIT E - Copies of TDCJ's Grievances against LT. GONZALEZ - 07 pages

EXHIBIT F ~- Petition for Relief sent to Senator Whitmire & press - 13 pages

EXHIBIT G - Four news articles that discuss demotion of MAJOR - 19 pages
. EXHIBIT H - Verified affidavit written by Plaintiff for court - 10 pages
EXHIBIT I - Three letters from attorneys who reviewed my work = - 04 pages

EXHIBIT J - Breakdown & Summary of four lawsuits by the Plaintiff - 09 pages
EXHIBIT K - Carbon copy of STEP 1 Grievance for retalitory transfer- 03 pages
EXHIBIT L - Plaintiff's heat restrictions as of 11/08/2017. - 02 pages
EXHIBIT M - 3 sets of grievances over access to ‘respite’ areas - 13 pages

EXHIBIT N - TDCJ Ombudsman complaint over access to 'respite' area - 31 pages

EXHIBIT O - Four Ombudsman complaints & 2 responses from TDCJ - 10 pages
EXHIBIT P - TDCJ Grievances Step 1 & 2 - 2020040636 - 4/3/2020 - 18 pages
EXHIBIT Q - Carbon copy of grievance over opening of legal mail - 03 pages
EXHIBIT R - Carbon copy of I-60 over opening legal mail for 328 - 03 pages

PAGE 1

 

 

 
Case 2:18-cv-00333 Document 127 Filed on 06/07/21 in TXSD Page 2 of 3
EXHIBIT S - Two Ombudsman complaints over legal mail issues - 15 pages
EXHIBIT T - Partial list of certified tracking numbers used - 02 pages
EXHIBIT U - Affidavit & Opinion from case 2:11-CV-027 - 05 pages
EXHIBIT V~- Affidavit & Order from case 2:11-CV-320 - 05 pages
EXHIBIT W - Affidavit & Order from case 2:12-CV-319 - 04 pages
EXHIBIT X - Background on two of Plaintiff's cases in State Court - 05 pages
EXHIBIT “Y - Response from U.S. Ambassador to the United Nations - 35.pages
EXHIBIT Z - Current TDCJ's CHMC D-27.2 version from 2019 - 07 pages
EXHIBIT AA - Medical information on Plaintiff's medications - 28 pages

 

INITIAL GRIEVANCES & OMBUDSMAN COMPLAINTS AGAINST BILL CLEMENTS UNIT STAFF

 

EXHIBIT BB
EXHIBIT CC
EXHIBIT DD
EXHEBIT EE
EXHIBIT FF

IDCJ Step 1 Grievance 2021062520 and much more
Ombudsman ‘complaint over strobe lights & more

TDCJ Step 1 Grievance 2021079980 and much more
Continuing harm TDCI Step 1 Grievance 3/17/2021

Denial & Interference with Access to Courts GRV's

07 pages

03 pages

12 pages

03 pages

05 pages

 

SUPPLEMENTAL EXHIBITS JUST NOW BEING PROVIDED FOR THE SECOND TIME

 

EXHIBIT GG
EXHIBIT HH
EXHIBIT II
EXHIBIT JJ
EXHIBIT KK
EXHIBIT LL,
EXHIBIT MM
EXHIBIT NN
EXHIBIT 00

Plaintiff's medication list as of 05/29/17 & 6/29/17
Plaintiff's heat restrictions assof 07/03/17
Complete file for GRV# 2017113445 - 08/31/17
Plaintiff's heat restrictions as of 07/17/17
Plaintiff's medication list as of 09/29/17
Plaintiff's heat restrictions as of 12/23/18
Plaintiff's heat restrictions as of 06/28/20

Plaintiff's medication list as of 01/28/21

Plaintiff's heat restrictions as of 03/22/21

PAGE 2

- 07 pages
~ 02 pages
- 37 pages
- 02 pages

- 04 pages

02° pages

02 pages

04 pages
02 pages

 

 
Case 2:18-cv-00333 Document 127 Filed on 06/07/21 in TXSD

EXHIBIT PP
EXHIBIT QQ
EXHIBIT RR
EXHIBIT SS
EXHIBIT TT
EXHIBIT UU
EXHIBIT VW
EXHIBIT WW
EXHIBIT XX
EXHIBIT YY
EXHIBIT ZZ

Plaintiff's medication list as of 03/22/21

DOCKET for case 2:11-CV-027 - LAMB v. CRITES

Copy of DE No. 69, from case 2:11-CV-027

Copy of Step 1 & 2 Grievances 2012209730

Copy of Step 1 & 2 Grievances 2013110591

Copy of Step 1 & 2 Grievances 2013135110

Copies of pending Grievances against BC Unit staff

Copies of Ombudsman complaints against BC Unit staff

TDCJ!s IOC "Summer Seasonal Prepardness 2020"

USPS Service Request # 24511062 for lost legal mail

Plaintiff's Declaration.in support of TRO & responses -

Page 3 of 3

04 pages

14 pages

28 pages

05 pages

06 pages

05 pages
- 29 pages
- 21 pages

02 pages
- 02 pages
35 pages

 

SUPPLEMENTAL POTENTIAL SEALED EXHIBITS ALREADY MAILED ON 4/10/2021

 

EXHIBIT O1
EXHIBIT 02
EXHIBIT 03
EXHIBIT: 04
EXHIBIT 05
EXHIBIT 06
EXHIBIT 07
EXHIBIT 08
EXHIBIT 09
EXHIBIT 10
EXHIBIT 11
EXHIBIT 12
EXHIBIT 13
EXHIBIT 14

08/20/20
09/23/20
10/14/20
11/02/20
11/17/20
11/20/20
12/04/20
12/06/20

01/18/21

01/20/21
01/28/21
02/02/21

02/18/21
02/22/21

Letter from counsel to Plaintiff

Letter from counsel to Plaintiff

Letter from counsel to Plaintiff

Letter from Plaintiff to counsel

- Letter from counsel to Plaintiff
- Letter from Plaintiff to counsel -

- RE-SEND 11/02/20 letter to counsel

RE-SEND 11/20/20 letter to counsel

Letter from counsel to Plaintiff

- Letter from Plaintiff to counsel

Letter from Plaintiff to counsel

Letter from counsel to Plaintiff

Letter from Plaintiff to counsel

Letter from Plaintiff to counsel

PAGE 3

in

in 328
in 328
in 328
in 328
in. 328
in 328
in 328
328
in 328
in 328
328
328

in
in
in

in 328

328°

~~ 03 pages

06 pages
- 03 pages
- 13 pages
- 02 pages
- 35 pages
- 02 pages
- 03 pages
- 04 pages
- 04 pages
- 47 pages
- 04 pages
- 05 pages
- 04 pages

 
